Citation Nr: 1025581	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic heart condition, 
to include coronary artery disease, and to include as secondary 
to service-connected Type II diabetes mellitus (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970, and from February 1974 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

The Veteran currently has coronary artery disease (and related 
complications) and, resolving all reasonable doubt in his favor, 
such disorder was aggravated beyond its normal progression as a 
result of his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, 
as secondary to service-connected diabetes, have been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his current heart condition, to include 
coronary artery disease, is directly related to his active duty 
service.  Alternatively, he contends that such condition is 
secondary to his service-connected diabetes, in that such 
disability "elevated" his heart condition to some degree.  The 
Veteran admits that a slight heart murmur and tachycardia were 
noted upon his entry into service in November 1967.  However, he 
asserts that such conditions worsened during service, leading to 
his current condition, to include as a result of his diabetes.  
See, e.g., February 2005 notice of disagreement; September 2006 
substantive appeal.

As the Board's decision herein to grant service connection for a 
chronic heart condition as secondary to service-connected diabetes 
constitutes a full grant of the benefit sought on appeal, no 
further action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including cardiovascular-renal disease, 
will be presumed to have been incurred in or aggravated by service 
if they manifest to a degree of 10 percent within one year after 
discharge, even if there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date will be 
service connected, unless clearly attributable to intercurrent 
causes.  However, where a condition is noted during service (or 
within the applicable presumptive period) but is not chronic, 
service connection may be granted only where there is evidence of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  

A veteran is considered to have been in sound condition upon 
entry into active duty service, except as to defects, 
infirmities, or disorders noted at that time, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease 
will be considered to have been aggravated by service where there 
is an increase in disability during such service, unless there is 
a specific finding that such increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).  If a preexisting condition is noted upon entry into 
service, the veteran can only bring a claim for aggravation of 
that condition, not for service connection for the condition 
itself.  The veteran has the burden to show aggravation through 
evidence of symptomatic manifestations during service.  If the 
presumption of aggravation arises, the burden shifts to VA to 
establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

Service connection may be also granted on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, such condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  In order to establish service connection on a 
secondary basis, the evidence must show: (1) that a current 
disability exists, and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448-49 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended effective October 10, 2006.  Under the current version, 
service connection may not be awarded based on aggravation of a 
nonservice-connected disability unless a pre-aggravation baseline 
level of disability has been established to allow a comparison to 
the current level of disability.  See 38 C.F.R. § 3.310(b) 
(2009).  Although the stated intent of this change was to 
implement the requirements set forth in Allen, the Board finds 
that the amendment amounts to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Therefore, as the Veteran filed his claim in 
August 2004, the Board has applied the prior version of 38 C.F.R. 
§ 3.310, which does not require the establishment of a baseline 
level of disability before an award of service connection may 
granted, as such version is more favorable to the Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As noted above, the Veteran had two periods of active duty 
service, from November 1967 to November 1970 and from February 
1974 to February 1991.  Service treatment records reflect several 
instances of symptoms in the heart or chest region.  In 
particular, an evaluation upon the Veteran's entry into active 
duty in November 1967 reflects sinus tachycardia and a soft, 
early, pulmonic systolic murmur.  There are also a few instances 
of chest pain associated with congestion.  See, e.g., September 
1976 record (diagnosis of possible pleurisy).  Although there are 
numerous complaints and treatment for epigastric pain, a March 
1986 record indicates that there was no radiation of such pain to 
the chest or back.  A June 1987 record notes that the Veteran had 
shortness of breath with exercise, but no palpitations, angina, 
or decreased exercise tolerance.  A December 1987 record again 
indicates that the Veteran was slightly short of breath upon 
exertion, but his heart was normal.  In January 1989, the Veteran 
had a rapid heart rate and rhythm, and he was again diagnosed 
with tachycardia.  Echocardiograms were conducted in December 
1981, June 1987, May 1988, and May 1989.

The claims file includes post-service treatment records dated 
from September 2002 through October 2004.  In September 2002, the 
Veteran was admitted to the West Florida Hospital for an acute 
myocardial infarction and underwent emergency bypass surgery.  At 
that time, he reported no history of cardiovascular problems, 
diabetes, or hypertension.  In October 2002, he was diagnosed by 
Dr. L with diabetes and referred for education on that disease.  
Treatment records from Dr. L dated from October 2002 through 
October 2004 indicate that the Veteran continued to be treated 
for diabetes, which was well-controlled through diet with no 
medications.  A February 2004 private treatment record indicates 
a previous medical history of myocardial infarction, 
hypertension, and high cholesterol.  In June 2004, an 
electrophysiologic study showed ventricular tachycardia, and a 
dual-chamber internal defibrillator was implanted. 

The evidence of record further reflects that the Veteran has a 
past history of alcohol abuse and heavy smoking, including during 
service.  See 38 U.S.C.A. § 1103 (prohibiting service connection 
for a condition based solely on tobacco use during service for 
claims filed on or after June 9, 1998); 38 U.S.C.A. § 1110 
(prohibiting service connection if a disability is due to the 
veteran's own willful misconduct or abuse of alcohol or drugs).  
The Veteran was admitted for Level III alcohol abuse treatment 
during service in November 1984, when he reported consuming 
multiple beers per week for 10 years, and he again reported 
having multiple beers per week in April 1990.  However, he has 
reported several times that he currently does not drink alcohol.  
With respect to smoking, the Veteran reported in June 1987 that 
he had smoked 1 1/2 packs of cigarettes per day for 15 years, and 
he reported smoking 2 packs per day in September 2002.  The 
Veteran reported in November 2002 that he quit smoking after his 
September 2002 bypass surgery, and later treatment records 
indicate that he continued to refrain from smoking.

The Board notes the Veteran's contentions that his current heart 
condition is related to service or, alternatively, was aggravated 
by his service-connected diabetes, as summarized above.  However, 
the Veteran is not competent to testify as to the etiology of his 
current disorder, as the nature of a heart condition requires 
specialized knowledge, training, or experience to express an 
opinion on such matter.  See Jones v. West, 12 Vet. App. 460, 465 
(1999); Barr, 21 Vet. App. at 308.

At a November 2004 VA heart examination, the examiner noted that 
the Veteran was diagnosed with coronary artery disease before he 
was diagnosed with diabetes.  The examiner stated that most of 
the in-service treatment for heart symptoms was related to 
gastric problems associated with alcohol intake, and such 
symptoms were usually relieved by treatment with antacids and 
dietary modifications.  Physical examination revealed an 
irregular heart rhythm and a heart murmur, with no evidence of 
peripheral vascular disease, and a defibrillator and pacemaker 
under the left chest wall.  The Veteran was diagnosed with 
coronary artery disease with severe cardiomyopathy.  The examiner 
opined that the Veteran's heart disease is not associated with 
his treatment during service for epigastric discomfort.  Further, 
the examiner found that there was insufficient documentation to 
indicate that the Veteran actually had diabetes.  As such, he did 
not offer an opinion as to any relation between the Veteran's 
current heart condition and his diabetes.

In a March 2005 VA examination concerning diabetic neuropathy, 
the Veteran reported being diagnosed with diabetes at the time of 
his heart attack in September 2002.  He denied any treatment 
prior to that time for 10 to 15 years.  
      
The Veteran was afforded another VA heart examination in December 
2006.  Physical examination at that time showed a regular heart 
rate and rhythm, with no murmurs or other abnormal sounds 
ascultable, and no friction rubs or gallop rhythms.  The Veteran 
was diagnosed with status post quadruple bypass, post myocardial 
infarction by history, and post implanted defibrillator and 
pacemaker.  The examiner opined that the Veteran did not 
currently have diabetes and that such condition had been stable 
with treatment by diet alone for more than two years.  This 
examiner did not offer an opinion as to the relation between the 
Veteran's current heart disease and his active service or 
diabetes.  Instead, he reiterated the November 2004 examiner's 
findings and conclusions concerning such issues.  
      
Despite the November 2004 and December 2006 VA examiners' 
conclusions concerning the Veteran's diabetes, he has been 
granted service connection for such disability.  As such, he is 
deemed to currently have such disability for the purposes of this 
decision.  As the nature and etiology of the Veteran's heart 
condition(s) remained unclear to the Board, an opinion and 
subsequent clarification were requested from a cardiologist with 
the Veterans Health Administration (VHA).  The specialist's 
responses were received in January and March 2010, respectively.  

Based on a review of the entire claims file, including but not 
limited to the lay and medical evidence summarized herein, the 
VHA specialist opined that the Veteran currently has coronary 
artery disease, status post coronary artery bypass surgery, 
status post acute myocardial infarction, status post implantation 
of implantable defibrillator, and a history of ventricular 
arrhythmia.  

Concerning the first period of active duty service, the VHA 
specialist stated that the Veteran's coronary artery disease and 
complications were not clinically manifest upon entry into such 
service in 1967, but a heart murmur and tachycardia were noted at 
that time.  He further stated that there is no evidence to 
indicate an increase in severity of such conditions during the 
Veteran's first period of active duty service.  He was unable to 
assess whether a significant change in the heart murmur occurred 
during that period.  However, the specialist explained that 
coronary artery disease is a common cause of ventricular 
arrhythmia and is known to be associated with various forms of 
tachycardia.  Therefore, he opined that it is "likely" that the 
Veteran's ventricular arrhythmia was caused by coronary artery 
disease.  The specialist further explained that the Veteran had a 
very soft heart murmur, and the relationship between such 
condition and coronary artery disease is unclear.  

With respect to the second period of active duty service, the VHA 
specialist opined that there was no evidence to suggest that the 
Veteran had clinically manifest coronary artery disease or its 
complications upon entry into that period of service in 1974, and 
it is uncertain whether he had a heart murmur or tachycardia at 
that time.  The specialist noted that the Veteran had shortness 
of breath with exercise from an uncertain cause, with no 
palpitations or angina, in June 1987.  However, he opined that 
there was no clinical evidence of coronary artery disease or its 
complications until 1991.  The specialist further opined that it 
is unclear whether the Veteran's coronary artery disease had 
manifested within one year following his discharge from active 
duty in February 1991, as he had no clinical manifestations (such 
as angina) between 1991 and his acute myocardial infarction in 
September 2002.  

Concerning the effect of the Veteran's service-connected 
diabetes, the VHA specialist opined that, even with his history 
of heavy smoking, it is "possible" that such disability 
aggravated the normal progression of his coronary artery disease.

Viewing the evidence as a whole, the Board finds that the Veteran 
is not entitled to service connection for his current heart 
condition, to include coronary artery disease, on a direct or 
presumptive basis.  In this regard, the 2004 VA examiner opined 
that the Veteran's current coronary artery disease is not related 
to his in-service treatment for heart symptoms.  Further, the VHA 
specialist opined that there was no clinical evidence of coronary 
artery disease and its complications, including a history of 
ventricular arrhythmia, until 2002, or many years after the 
Veteran's second period of active duty service.  Additionally, 
service connection is not warranted for aggravation of the 
Veteran's preexisting heart murmur and tachycardia, as the VHA 
specialist indicated that it was unclear whether such conditions 
increased beyond their natural progression during service.  

However, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the evidence warrants service connection for 
coronary artery disease (and its complications) as secondary to 
his service-connected diabetes.  In this regard, the VHA 
specialist opined that, even with the Veteran's heavy smoking 
history, it is possible that his diabetes aggravated his coronary 
artery disease beyond its natural progression.  As noted above, 
the two VA examiners did not express an opinion as to the 
relation between the Veteran's current heart condition and his 
diabetes.  As such, applying the benefit of the doubt rule, the 
Veteran's claim is granted.


ORDER

Service connection for coronary artery disease, as secondary to 
diabetes, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


